DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-6, 8-13, and 15-21 are pending in the case. Claims 1, 13, and 15 are independent claims. Claims 10-12 have been withdrawn. Claims 7 and 14 have been canceled.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “a target object of a first application” in line 3 of the claim. The claim then recites “a target object of the first application” in line 12 of the claim. It is unclear if this “target object” refers to the same element as or distinct from the initially recited “a target object of a first application”. Examiner interprets the former and, thus, “a target object of the first application” in line 12 of the claim is interpreted as “the target object of the first application”.
Dependent claims 2-6, 8, and 9 are also rejected due to inheriting the deficiencies of claim 1.

Regarding claim 2, the claim recites “the target object”. However, amended independent claim 1 specifically provides antecedent bases for “a target object of a first application” and “a target object of the second application”. It is indefinite to which of these target objects does “the target object” of the dependent claim refer. Examiner interprets “the target object” as “the target object of the first application.”
	Claims 3-6, 8, and 9 are rejected for the same reason as claim 2 and the same interpretation is applied for these claims.

	Regarding claim 15, the claim recites a non-transitory recording medium with corresponding limitations to the method of claim 1 and is rejected for the same reason.

	Regarding claim 16, the claim recites “the target object”. However, amended independent claim 13 specifically provides antecedent bases for “a target object of a first application” and “a target object of the second application”. It is indefinite to which 
Claims 17-21 are rejected for the same reason as claim 16 and the same interpretation is applied for these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 13, 15, 16, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (US 2007/0268309 A1), in view of Leskelä et al. (US 2011/0246916 A1).

Regarding claim 1, Tanigawa teaches a method, performed by an electronic device (mobile phone of FIG. 1 and [0045]), of processing information, the method comprising:
determining a target object of a first application comprising a top layer and a background layer ([0049], [0057], [0063], [0160], FIG. 18, and [0332]: a first application/lifetime calendar application comprises a top layer and a bottom layer. For example, the top layer is the popup display, while the bottom layer comprises of the rest of the content underneath the popup.; FIGS. 5 and 18, [0050], [0115], [0175], and 
determining service content, based on the target object and a current schedule of a user (FIGS. 3 and 18, [0064-0066], [0112-0116], [0154], and [0175]: service content includes the icon indicative of birthday content. The icon is an image of a cake with candles. This service content is based on the target object and a current schedule of the user, as the metadata for the birthday content are synced with the current schedule/schedule for 10/13/2005); and
controlling an operation of the first application with respect to the target object to display the service content on the background layer, by:
displaying service content associated with the first application on the background layer, the service content being determined according to the current schedule of the user and a target object of the first application (FIGS. 5 and 18, [0050], [0115], [0175], and [0180]: service content associated with the first application is displayed on the background layer); and
when data regarding a second application, different from the first application, is received, displaying a notification of the second application by displaying service content determined according to the current schedule of the user and a target object of the second application, while the service content associated with the first application is displayed (FIGS. 17-18, [0063], [0160], [0331-0332]: for example, as seen in the popup of FIG. 19, a second application corresponds to an e-mail management program as supported in FIG. 3, [0047-

	Tanigawa does not explicitly teach at least a portion of the top layer being transparent such that the background layer is visible through the top layer.
	Leskelä teaches at least a portion of the top layer being transparent such that the background layer is visible through the top layer ([0038-0040]: the top layer corresponds to the semi-transparent user interface layer. The second user interface layer/background layer is visible through the top layer; [0046]: “representations of contacts, calendar event reminders, missed calls, new messages, and/or the like associated with an email or other messaging application may be displayed in the semi-transparent user interface layer”. Such a display feature of the top layer may occur automatically as supported in [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top layer of Tanigawa and incorporate the teachings of Leskelä and have at least a portion of the top layer being transparent such that the background layer is visible through the top layer. Doing so 

Regarding claim 2, Tanigawa in view of Leskelä teaches the method of claim 1. Tanigawa further teaches wherein the determining of the service content based on the target object and the current schedule of the user comprises:
selecting, based on a time of the electronic device, at least one current schedule of the user from among one or more schedules of the user stored in the electronic device (FIGS. 6 and 5 in relation to FIG. 18, [0050], [0065], and [0172-0173]: based on a time of the electronic device/current date, a current schedule may be selected from one or more schedules/dates stored by memory 11 of the electronic device. This selection is indicated by an enlargement of the current date.);
determining the at least one current schedule of the user related to the target object from among the one or more schedules of the user, according to information regarding relationships between the one or more schedules of the user and the target object (FIGS. 5 and 18, [0050], [0115], [0175], and [0180]: a determined target object corresponds to, for example, the acquaintance or friend whose birthday falls on 10/13/2005 as seen in FIG. 18, in relation to the exemplary birthday seen in FIG. 5. The current schedule is determined according to the association of this date as the birthday of the target object); and


Regarding claim 4, Tanigawa in view of Leskelä teaches the method of claim 1. Tanigawa further teaches wherein the service content is determined to be two or more different items of content with respect to the target object having different attributes (FIGS. 5 and 18, [0175-0176]: service content, for example, is determined to be two or more different items of content. The service content may include items corresponding to an image of a cake with candles, an image of a calendar and pencil, and a sealed letter image, each of with respect to the target object having different attributes, as supported in [0115]; FIG. 3 and [0064-0065] describe the different attributes/metadata that a target object may have), or is determined to be two or more different items of content with respect to different schedules of the user.

Regarding claim 6, Tanigawa in view of Leskelä teaches the method of claim 1. Tanigawa further teaches wherein, when a plurality of applications operates with respect to the target object, operations of the plurality of applications are controlled based on the service content (FIG. 3, [0047-0048], [0057], [0088]: a plurality 

Regarding claim 8, Tanigawa in view of Leskelä teaches the method of claim 1. Tanigawa further teaches wherein the target object is a receiver of content generated by the first application or is an object of another application to which the content generated by the first application is to be applied (FIG. 3, FIGS. 5 and 18, [0115], and [0380]: for example, the target object is an object of another application/application program for telephone directory to which content/telephone call generated by the first application is to be applied).

Regarding claims 13, 16, 18, 20, and 21, the claims recite an electronic device (Tanigawa, mobile phone of FIG. 1 and [0045]) comprising: a memory configured to store data of applications (Tanigawa, memory 11 of FIG. 1 and [0047-0050]); and a processor (Tanigawa, controller portion 12 of FIG. 1, [0047], and [0057]) configured to perform operations with corresponding limitations to claims 1, 2, 4, 6, and 8, respectively, and are therefore rejected on the same premise.

Regarding claim 15, the claim recites a non-transitory recording medium having recorded thereon a computer-readable program (Leskelä, FIG. 1 and [0025]: for example non-volatile memory 42 stores computer program instructions accessible to processor 20) for executing the method of claim 1 and is therefore rejected on the same premise.

Claims 3, 5, 9, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (US 2007/0268309 A1), in view of Leskelä et al. (US 2011/0246916 A1), and in view of Lee et al. (US 2013/0297317 A1).

Regarding claim 3, Tanigawa in view of Leskelä teaches the method of claim 1. While Tanigawa teaches the determining of the service content based on the target object and the current schedule of the user comprises, Tanigawa in view of Leskelä does not explicitly teach this determining comprising: selecting the current schedule of the user related to the target object according to information regarding a relationship between the target object and the user of the electronic device, the current schedule of the user being from among the schedules of the user determined based on a plurality of items of interactive content between the user of the electronic device and a communication peer side user of the electronic device; and determining content to be the service content, the content being related to the at least one current schedule of the user related to the target object.
Lee teaches selecting the current schedule of the user related to the target object according to information regarding a relationship between the target object and the user 
determining content to be the service content, the content being related to the at least one current schedule of the user related to the target object (FIG. 2 and [0038]: a suggestion/service content is determined and provided to the user. This suggestion/service content is related to the at least one current schedule of the user related to the target object; FIGS. 16A-C and [0063-0065]: For example, in FIG. 16B, the service content indicates a potential conflict for the at least one current schedule of the meeting which is at the same time/related to the event proposed by the target object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanigawa in view of Leskelä to incorporate the teachings of Lee and select a current schedule related to the target 

Regarding claim 5, Tanigawa in view of Leskelä teaches the method of claim 1.
In another embodiment, Tanigawa teaches wherein when a plurality of schedules of the user are present with respect to the target object, at least one service content is determined for each of the schedules of the user (FIG. 12, [0238], [0253-0258], FIG. 13, [0268-0271], and [0275]: See the thumbnail display screen of FIG. 13 in relation to the list display screen of FIG. 12. For example, the user has a plurality of schedules present with respect to a target object as shown in the thumbnails of a person wearing a hat as seen on at least 09/12/2005 and 09/13/2005. At least one service content is determined for each of these schedules, as illustrated by the received e-mail icon on 09/12/2005 and the birthday content icon on 09/13/2005), and
the controlling of the operation of the first application with respect to the target object, according to the service content, comprises:
controlling the operation of the first application with respect to the target object, based on service content of the current schedule of the user from among the schedules of the user ([0008], [0014], FIG. 3, FIG. 26, [0395], and [0407]: the first application, with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanigawa in view of Leskelä to incorporate the further teachings of Tanigawa in another embodiment and have wherein when a plurality of schedules of the user are present with respect to the target object, at least one service content is determined for each of the schedules of the user, and the controlling of the operation of the first application with respect to the target object, according to the service content, comprises: controlling the operation of the first application with respect to the target object. Doing so would allow the user to contextualize service content of multiple schedules, in this case consecutive days, that could help the user plan more effectively and avoid conflict across a series of schedules.
Tanigawa in view of Leskelä does not explicitly teach the controlling of the operation of the first application with respect to the target object, according to the service content, comprises:
determining a user's-schedule context, based on a plurality of items of interactive content between the user of the electronic device and a communication peer side user of the electronic device; and
controlling the operation of the first application with respect to the target object, based on service content of the current schedule of the user from among the schedules of the user, the current schedule of the user corresponding to the user's-schedule context.

Lee teaches determining a user's-schedule context, based on a plurality of items of interactive content between the user of the electronic device and a communication peer side user of the electronic device (FIGS. 16A-C and [0063-0065]: a user is messaging target object Anderson. A current schedule of the user is selected, indicating that the user has a meeting at 19:00 as shown in suggestion option 1620 of FIG. 16B. This current schedule is selected among other scheduled information stored in the database maintained by the calendar application. The current schedule, which is related to the target object in that the scheduled event coincides with that proposed by the target object, is selected based on the extraction of keywords/plurality of items of interactive content that are communicated between the user and Anderson as supported in [0032] and FIG. 2. These keywords determine a user’s-schedule context of when, for instance, an event is planned); and controlling the operation of the first application with respect to the target object, based on service content of a the current schedule of the user from among the schedules of the user, the current schedule of the user corresponding to the user's-schedule context (FIG. 2 and [0038]: a suggestion/service content is determined and provided to the user. This suggestion/service content is related to the at least one current schedule of the user related to the target object; FIGS. 16A-C and [0063-0065]: For example, in FIG. 16B, the service content, displayed by the instant message application, indicates a potential conflict for the at least one current schedule of the meeting which is at the same time/related to the event proposed by the target object).


Regarding claim 9, Tanigawa in view of Leskelä teaches the limitations of claim 1. Tanigawa further teaches wherein the controlling of the operation of the first application comprises: detecting, by the electronic device, an event related to the target object according to the current schedule of the user (FIGS. 5 and 18, [0112-0116], [0154], and [0175]: a birthday event related to the target object is detected according to the current schedule of the user).
Tanigawa in view of Leskelä does not explicitly teach determining whether or not an operation of the first application with respect to the event has been performed; and 
 Lee further teaches detecting, by the electronic device, an event related to the target object according to the current schedule of the user (FIGS. 16A-B and [0063-0064]: a meeting event related to the target object according to the user’s current schedule is detected.); determining whether or not an operation of the first application with respect to the event has been performed (FIG. 16A and [0063]: a display operation of the instant messaging application with respect to the meeting event has not been performed. Initially, the display operation of the suggestion option for the meeting event is not performed until the event is detected by being pulled as suggestion information from the local database); and when the operation of the first application with respect to the event has not been performed, displaying information regarding existence of the event (FIG. 16A-B and [0063-0064]: existence of the meeting event is displayed in suggestion option 1620).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanigawa in view of Leskelä to incorporate the further teachings of Lee and display information regarding existence of the event when it is determined that an operation of the application with respect to the event has not been performed. Doing so would ensure that an alert of the relevant suggestion option/service object, reminding the user of an event affecting the target object, gets displayed to the user. This would confirm that the user acknowledges the event so as to efficiently accommodate the target object.

Regarding claims 17 and 19, the claims recite an electronic device configured to perform operations with corresponding limitations to claims 3 and 5, respectively, and are therefore rejected on the same premises.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171 

/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171